                                                                                     HLED
                                                                                             2 8 ZO9
                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TEXAS                                 STfiCT COURT
                                      SAN ANTONIO DIVISION
                                                                                 aV_-_----tiiTY CL
UNITED STATES OF AMERICA,                         §
                                                  §
v.                                                §       Case No. SA:07-CR-0645(l) FB
                                                  §
CHRISTOPHER LUIS                                  §
                                                  §


                       ORDER REVOKING SUPERVISED RELEASE
                        AND RESENTENCING THE DEFENDANT

        On the 28th day of March, 2019 came on to be considered the United States' motion to

revoke the defendant's supervised release [Doc        #75].   After due hearing, including

consideration of all statutorily-required factors and revocation policy statements, the Court finds

the defendant has violated conditions of his supervised release as alleged by the United States,

and that the ends ofjustice and the best interests of the public will not be served by continuing

the defendant on supervised release. Accordingly, for reasons pronounced at sentencing and set

forth in the motion to revoke,

       IT IS ORDERED by the Court that the United States' motion to revoke the defendant's

supervised release [Doc.   #75] is   GRANTED. The terms of supervised release originally

imposed on December 5, 2008 and as amended on April 4, 2017, are hereby revoked and set

aside pursuant to 18 U.S.C.   §    3583(e)(3), (g)(l), (g)(3) and (g)(4).

       IT IS NO W THE ORDER AND SENTENCE of this Court that the defendant is
remanded to the custody of the Federal Bureau of Prisons to be imprisoned for a term of Five (5)

months which the Court, acknowledging the Defendant's combination of state and federal

custody time, considers as TIMEALREADYSERVED.                   On March 28, 2019, the Court entered

an order releasing the defendant from Marshal custody, if there were no pending detainers as to

this defendant.
        IT IS FURTHER ORDERED that there will be no further term of supervised release to

follow in this case.

        Any monetary sanctions imposed in this case that remain unpaid are reimposed, and such

sanctions are due and payable.

       Signed this 28th1 day of March, 2019.




                                                       '.
                                               FREI BIERY
                                               UNITED STATES DISTRICT JUDGE
